Citation Nr: 0030376	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-13 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for an 
anxiety disorder, currently diagnosed as post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1944.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  


REMAND

The veteran has made reference to the existence of VA records 
of psychiatric treatment, which, in a November 1998 written 
statement, he contended would support his claim.  Handwritten 
records of treatment of the veteran by a VA staff 
psychiatrist in December 1995, June 1996, December 1996, and 
March 1997 have been associated with the claims file.  No 
records of later treatment by this psychiatrist have been 
associated with the claims file.  In a May 1998 VA 
examination report, this same psychiatrist is referred to by 
name as the veteran's treating physician.  June 1999 records 
of treatment of the veteran by a VA registered nurse show 
that the veteran was scheduled for a July 1999 appointment 
with this psychiatrist in light of worsening complaints.  
Thus, the record gives the appearance that there are in the 
VAMC's possession records of treatment by this psychiatrist 
subsequent to March 1997, and that these records have not 
been associated with the claims file.  Also, the veteran made 
reference during his November 1999 RO hearing to treatment in 
a VA PTSD program.  Any such records have not been associated 
with the claims file.

Very recently, new legislation has been enacted heightening 
VA's duty to assist the veteran and obtain records identified 
by the veteran.  Specifically, the RO is referred to the 
Veterans Claims Assistance Act of 2000,  Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (to be codified in scattered 
sections of 38 U.S.C., Chapter 51).  Under this new 
legislation, the RO must attempt to obtain the above-
described medical records.  

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured, including, most importantly, any 
past or present VAMC psychiatric 
treatment records that the veteran 
contends may substantiate his claim, to 
specifically include any and all 
computerized or handwritten records of 
psychiatric treatment by a VA staff 
psychiatrist from March 1997 forward, and 
any computerized or handwritten records 
of treatment in a VA PTSD program at any 
time.

If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  The efforts to obtain any 
records from a Federal department or 
agency shall continue until it is 
reasonably certain that such records do 
not exist or that further effort to 
obtain those records would be futile.

3.  The RO should then conduct any 
additional development appropriate in 
light of the newly received evidence and 
in the context of the Veterans Claims 
Assistance Act of 2000, discussed above.

4.  After completion of the above, the RO 
should readjudicate the veteran's claim 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


